Name: 83/261/EEC: Commission Decision of 19 May 1983 amending for the second time Decision 82/827/EEC concerning certain measures of protection against classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-06-02

 Avis juridique important|31983D026183/261/EEC: Commission Decision of 19 May 1983 amending for the second time Decision 82/827/EEC concerning certain measures of protection against classical swine fever Official Journal L 143 , 02/06/1983 P. 0046 - 0047+++++( 1 ) OJ NO 121 , 29 . 7 . 1964 , P . 1977/64 . ( 2 ) OJ NO L 378 , 31 . 12 . 1982 , P . 57 . ( 3 ) OJ NO L 347 , 7 . 12 . 1982 , P . 25 . ( 4 ) OJ NO L 121 , 7 . 5 . 1983 , P . 22 . COMMISSION DECISION OF 19 MAY 1983 AMENDING FOR THE SECOND TIME DECISION 82/827/EEC CONCERNING CERTAIN MEASURES OF PROTECTION AGAINST CLASSICAL SWINE FEVER ( 83/261/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 64/432/EEC OF 26 JUNE 1964 ON ANIMAL HEALTH PROBLEMS AFFECTING INTRA-COMMUNITY TRADE IN BOVINE ANIMALS AND SWINE ( 1 ) , AS LAST AMENDED BY DIRECTIVE 82/893/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 9 THEREOF , WHEREAS , FOLLOWING THE EPIZOOTIC OF CLASSICAL SWINE FEVER WHICH WAS DECLARED IN CERTAIN REGIONS OF THE TERRITORY OF THE NETHERLANDS , THE COMMISSION ADOPTED DECISION 82/827/EEC OF 24 NOVEMBER 1982 ( 3 ) CONCERNING CERTAIN MEASURES OF PROTECTION AGAINST CLASSICAL SWINE FEVER ; WHEREAS SINCE THEN THE PERSISTENCE OF THE DISEASE AND ITS EXTENSION OUTSIDE OF THE ZONE LED THE COMMISSION TO MODIFY FOR THE FIRST TIME THROUGH DECISION 83/217/EEC OF 21 APRIL 1983 ( 4 ) THE MEASURES APPLYING TO THE INTRA-COMMUNITY TRADE IN LIVE PIGS FOR BREEDING AND FATTENING ; WHEREAS IN THE LIGHT OF THE EVOLUTION OF THE DISEASE IT IS CONSIDERED NECESSARY TO REINFORCE THOSE MEASURES FOR LIVE PIGS COMING FROM CERTAIN PARTS OF THE TERRITORY OF THE NETHERLANDS ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 COMMISSION DECISION 82/827/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . ARTICLE 1 IS REPLACED BY THE FOLLOWING : " ARTICLE 1 THE MEMBER STATES SHALL FORBID THE INTRODUCTION INTO THEIR TERRITORY OF LIVE PIGS COMING FROM SOME PARTS OF THE TERRITORY OF THE PROVINCE OF NORTH BRABANT AND FROM THE PROVINCE OF LIMBOURG WHICH HAVE BEEN DEFINED BY THE DUTCH AUTHORITIES AND THESE LIMITS ARE DEFINED IN THE ANNEX TO THIS DECISION . " 2 . IN ARTICLE 2 , " 21 APRIL 1983 " IS REPLACED BY " 19 MAY 1983 " . 3 . IN ARTICLE 3 ( A ) , " 19 MAY 1983 " IS REPLACED BY " 20 JUNE 1983 " . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 19 MAY 1983 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX 1 . DELINEATION OF THAT PART OF THE TERRITORY OF THE PROVINCE OF NORTH BRABANT : FROM THE FRONTIER POST POPPEL ( NETHERLANDS-BELGIAN BORDER ) ON ROUTE N14 , CONTINUING ALONG ROUTE N14 IN NORTHERN DIRECTION UP TO THE CROSS ROAD WITH NATIONAL HIGHWAY E38 ; FROM THIS CROSS ROAD OVER ROUTE E38 IN NORTH-EASTERN DIRECTION CONTINUING ONTO NATIONAL HIGHWAY A65 , CONTINUING ONTO NATIONAL HIGHWAY A2 UP TO THE CROSS ROAD WITH ROUTE N50 , CONTINUING ONTO NATIONAL HIGHWAY A50 UP TO THE CROSS ROAD WITH THE OSSEWEG ; ALONG THE OSSEWEG FROM THE CROSS ROAD WITH NATIONAL HIGHWAY A50 IN A SOUTHERN DIRECTION , CONTINUING ALONG THE NISTELRODENSEWEG , CONTINUING ALONG WEYEN , CONTINUING ALONG LOAR , CONTINUING ALONG DELST , CONTINUING ALONG UDENSEWEG , CONTINUING ALONG NISTELRODENSEWEG UP TO THE CROSS ROAD WITH THE PROVINCIAL ROUTE FROM UDEN TO VEGHEL ; ALONG THE PROVINCIAL ROUTE FROM UDEN TO VEGHEL UP TO THE BRIDGE WITH THE ZUID-WILLEMS-VAART ; ALONG THE ZUID-WILLEMS-VAART FROM THIS BRIDGE IN A SOUTHERN DIRECTION UNTIL THE BRIDGE WITH THE EUROPAWEG ; ALONG THE EUROPAWEG IN A WESTERN DIRECTION , CONTINUING ALONG THE EISENHOWERLAAN UP TO THE CROSS ROAD WITH THE INSULINDELAAN ; ALONG THE INSULINDELAAN IN A SOUTH-EASTERN DIRECTION , CONTINUING ALONG THE JEROEN BOSCHLAAN , CONTINUING ALONG THE HVD GOESLAAN , CONTINUING ALONG THE PIUSLAAN , CONTINUING ALONG THE LEOSTRAAT UP TO THE CROSS ROAD WITH ROUTE N15 ; FROM THIS CROSS ROAD ALONG THE N15 IN A SOUTHERN DIRECTION UP TO THE BORDER WITH BELGIUM ( FRONTIER POST BERGEYK ) AND ALONG THE BORDER WITH BELGIUM FROM ROUTE N15 TO ROUTE N14 . 2 . DELINEATION OF THAT PART OF THE TERRITORY OF THE PROVINCE OF LIMBOURG : THE PROVINCIAL BORDER WITH NORTH-BRABANT FROM THE NATIONAL BORDER WITH BELGIUM UP TO THE RAILROAD HELMOND-VENLO-KALDENKIRCHEN ; THE RAILROAD HELMOND-VENLO-VALDENKIRCHEN UP TO THE NATIONAL BORDER WITH THE FEDERAL REPUBLIC OF GERMANY ; THE BORDER WITH THE FEDERAL REPUBLIC OF GERMANY UP TO BOUNDARY POLE NO 311 ; IN WESTERN DIRECTION THE IJSSTRAAT CONTINUING ALONG THE STATIONSSTRAAT AND ALONG THE LOUWERSSTRAAT UP TO NATIONAL ROUTE 272 ; NATIONAL ROUTE 272 IN A SOUTHERN DIRECTION UNTIL THE MARKTSTRAAT , FURTHER IN A WESTERN DIRECTION ON THE PROVINCIAL ROUTE TO SUSTEREN , ROOSTEREN , MAASEIK ( SW10 ) UP TO THE BORDER WITH BELGIUM ; NATIONAL BORDER WITH BELGIUM UP TO THE PROVINCIAL BORDER WITH NORTH-BRABANT .